966 So. 2d 577 (2007)
Kristina BOUDREAUX and John Boudreaux, Individually and on Behalf of their Minor Child Noah Boudreaux
v.
Robert C. O'LANO, May Berta Bourgoyne O'Lano, State Farm Insurance Company, Vincent Orcino, Tonya Orcino, Louisiana Farm Bureau Insurance, Paul Joffrion, Ann Joffrion and State Farm Insurance Company.
No. 2007-CC-1586.
Supreme Court of Louisiana.
October 26, 2007.
In re O'Lano, Robert C. et al.;Defendant; Applying for Supervisory and/or Remedial *578 Writs, Parish of Iberville, 18th Judicial District Court Div. D, No. 61,705; to the Court of Appeal, First Circuit, No. 2007 CW 0765.
Denied.